[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE"MOTION FOR MODIFICATION
Defendant John D. Morrison, Jr. seeks to modify that part of the judgment of dissolution which states that plaintiff Dorothy Morrison is not obligated to pay child support. The defendant predicates his request to modify this provision upon the plaintiffs receipt of $13,000 as part compensation from an injury fund. The plaintiff spent $3,000 and has only $10,000 remaining from the disbursement. The defendant cites Steinman v. Steinman,121 Conn. 498, as supportive of his claim that the court should award a portion of the $10,000 to fund child support. Unlike the facts in Steinman, supra, however, the plaintiff in this case shows no tendency to abscond and abandon her children, nor to not voluntarily contribute to their well being.
The plaintiff points out that if one were to invest the $10,000 it is likely that the greatest return would be only $20.00 weekly and that such an amount does not represent a substantial change in circumstances. The court agrees. The court has reviewed the parties' financial information and the arguments presented. The court finds that the $10,000 in defendant's possession does not represent a substantial change in circumstances as contemplated in the child support guidelines or otherwise so as to be the basis for an award of child support.
Accordingly, the Motion for Modification is denied.
Clarance J. Jones, Judge